Title: IX, 28 November 1793
From: Randolph, Edmund
To: 


            
              [c.28 November 1793]
            
            Heads of matter, to be communicated to congress, either in the speech, or by message,
              as collected from the notes of the President, and the other gentlemen.
            

              
                advised speech—
                I. The acknowledgment to the people, which the reelection
                  of the President would naturally excite
              

              
                add—speech
                II. The proclamation
              

              
              
                do
                 
                1. Referring to the time, when it issued.
              

              
                do
                 
                2. Assigning the motives of it to be
              

              
                do
                 
                 
                1. to quiet the suspicions of foreign powers;
              

              
                do
                 
                 
                2. and to prevent the citizens of the U.S. from hostile
                  conduct.
              

              
                 
                 
                3. Accomplishing these ends
              

              
                do
                 
                 
                1. by indicating the existing legal state of
                  things:
              

              
                do
                 
                 
                2. by admonishing the citizens of the U.S. against the
                  consequences of contraband, and engaging on either side of the war:
              

              
                 
                 
                 
                3. but not interfering with the treaty between the U.S.
                  and France.
              

              
                 
                III. The measures flowing from, or suggested by, the
                  war.
              

              
                 
                 
                1. The French have brought their prizes into our ports in
                  pursuance of the treaty and sold them without prohibition; this being thought a
                  fitter subject for the legislature, than the executive.
              

              
                advd speech. 
                 
                2. In other respects, the President has formed principles
                  involving the belligerent powers, into a system of rules;
              

              
                To be under thehead of
                  Genet
                 
                3. And he has been also compelled to undertake the the
                  compensation for vessels, captured under certain illegal circumstances.
              

              
                 
                 
                4. to recommend auxiliary provisions to the legal code and
                     the constitution of our courts concerning war and foreign
                  nations, in the following cases:
              

              
                 
                 
                 
                1. To add to the legal code
              


              
                advd. speech.
                 
                 
                 
                1. by a more explicit penalty on individuals under the
                  jurisdiction of the U.S., taking part in the war:
              

              
                do
                 
                 
                 
                2. by a like penalty on and suppression of all
                  unauthorized preparations within the U.S. for expeditions and enterprizes upon any
                  belligerent party.
              

              
                do
                 
                 
                 
                3. by saying, whether the civil or military power shall
                  liberate the property of American citizens, or that of peaceable nations, unjustly
                  taken, and brought into our ports:
              

              
                doTo be referred
                  to the head of Genet.
                 
                 
                 
                4. by saying, whether the civil or military power shall
                  interpose, in case of the violation of the protection of the U.S. on the rivers or
                  sea; submitting it at the same time to congress, whether it be better to rest the
                  jurisdictional claim of the U.S. into the sea, as it stands, or to assert by law a
                  particular distance into the sea.
              

              
                advd speech.
                 
                 
                 
                5. by a particular penalty against the consuls of foreign
                  nations, opening courts in the U.S.
              

              
                advd speech.
                 
                 
                 
                6. and in general, by fixing penalties, and establishing
                    internal coercion, against such violations of the law of
                  nations, as circumstances may from time to time produce.
              

              
                advd speech
                 
                 
                2. To add to the constitution of the courts, by vesting
                  them with power to aid the executive in cases of capture
              

              
                 
                 
                5. to provide means of defence, and of enforcing our
                  national rights, against foreign nations,
              

              
                advd speech.
                 
                 
                1. by furnishing arsenals with arms, &c. in addition
                  to those already in the public stores:
              

              
                advd speech.
                 
                 
                2. by providing means for maintaining the jurisdiction of
                  the U.S. on its waters
              

              
                advd speech.
                 
                 
                3. by establishing corps of efficient militia: and
              

              
                To be examined by the
                  constitution and touched in a general way
                 
                 
                4. by the creation of a military academy.
              

              
                 
                IV. To represent the situation of the U.S. with respect to
                  foreign powers
              
              
                General allusion in the
                  speech—To go by message.
              

              
                 
                 
                1. To France
                
              

              
                advd
                 
                 
                1. The claim whatever it is of the guarantee.
              

              
                advd—two messages one to
                  Senate the other to house of reps
                 
                 
                2. The propositions concerning trade; and 
              

              
                advd
                 
                 
                3. Mr Genet’s conduct, including the notification of a
                  reimbursement out of the French debt, for the compensation, stipulated on certain
                  captures.
              

              
                 
                 
                2. To Great-Britain
              

              
                advd
                 
                 
                1. The inexecution of the treaty as to the Western
                    posts.
              

              
                advd
                 
                 
                2. The interception of our provisions, under the
                  additional instructions of the King, and vexations of commerce
              

              
                 
                 
                3. To Spain
              

              
                advd
                 
                 
                1. The negotiation as to territory, and the
                  Mississippi
              

              
                advd
                 
                 
                2. The protection of the Southern Indi⟨ans⟩qu:
                  convention for giving up fugitives.
              

              
                 
                 
                4. To the Barbary States.
              

              
                Suspended till the
                  close of the year 
                 
                {

                1. The state of the treaty with them.
              

              
                 
                2. The impediments in ransoming the year American
                  prisoners at Algiers.
              

              
                 
                V. To lay before congress the following fiscal
                  matters:
              

              
                advd speech
                 
                1. The completion of the accounts between the U.S. and
                  individual states.
              

              
                advd speech.
                 
                2. The prolongation of the Dutch instalment by way of
                  loan; and the terms.
              

              
                 
                 
                3. The pecuniary arrangement, which are necessary; to
                  wit:
              

              
                advd speech
                 
                 
                1. a moderate addition to the revenues.
              

              
                do
                 
                 
                2. a supply to the sinking fund.
              

              
                do
                 
                 
                3. a provision for a second instalment, due to the bank of
                  the U.S.
              

              
                que:
                 
                 
                4. a provision for the interest on the unsubscribed debt,
                  during the present year.
              

              
                do
                 
                 
                5. The expence attending the military repairs made, and
                  the purchase of warlike stores—
              

              

              
                do
                 
                 
                6. The expediency of taking off the tax on
                  News-papers.
              

              
                 
                VI. To communicate Indian affairs.
              

              
                advd speech.
                 
                1. The failure of the treaty with the Western
                  Indians
              

              
                advd speech
                 
                2. The progress of the expedition under General
                  Wayne.
              

              
                advd speech
                 
                3. The situation of the Southern Indians, as connected
                  with the frontiers of Georgia, and the South Western territory, so far as it may
                  not have been detailed under the head of Spain.
              

              
                advd speech.
                 
                4. The expediency of carrying on trade with the Indians on
                  public ground.
              

              
                 
                VII. Miscellanea, not reducible under any of the preceding
                    heads.
              

              
                advd message.
                {
                1. State of the cessions of light-houses.
              

              

                2. The propriety of having a commissary, who may receive,
                  issue, and account for, all public stores.
              

              

                3. The act of the legislature of the SouthWestern
                  territory.
              
            

          